DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species of Fig. 2, Claims 1-11, 14-15, 25-30, 31-32, 35-40 in the reply filed on 4/18/22 is acknowledged. Claims 12-13, 16-24, 33-34 are withdrawn by the applicant. Claims 2 (see pgh. 32:8-11), 3 (see pgh. 32:11-14), 4 (see pgh. 32:14-16), 5 (see pgh. 32:16-19) and 6 (see pgh. 32:19-20) are withdrawn from further consideration since they are directed to non-elected Species of Fig. 3. Claim 7 is also withdrawn because it depends claim 4. Claim 30 is withdrawn from further consideration because the elected Species of Fig. 2 is directed to one or more centralizing elements 220 extending radially outward from the wellbore tubular 210. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8-15, 25-29, 31-32, and 35-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherman (20190039126) in view of Mazyar et al. (20140051612- Mazyar).
Sherman discloses a well system, comprising:
Claims 1, 31, 40 (method claim 40 is pertinent because when put the well system in operation will result in the steps as called for in the method claim):
a wellbore (i.e., pgh. 6, ‘oil wells’, ‘gas wells’) positioned within a subterranean formation; a downhole conveyance (i.e., pgh. 10, ‘casing’, “casing string’) located within the wellbore; and an expandable metal centralizer 200 (i.e., fig. 11) coupled to the downhole conveyance (i.e., pgh. 10), the expandable metal centralizer (it is metallic as shown by the cross-hatching: MPEP §608.02, subsection IX) including; a downhole tubular 210/220 positioned (i.e., pgh. 10, ‘secured’, ‘attached’) on the downhole conveyance; and one or more wellbore centralizing elements 300 radially extending (i.e., fig. 12) from the downhole tubular, wherein at least one of the downhole tubular or the one or more wellbore centralizing elements 300 comprises a metal configured to expand in response to chemistry change (i.e., pgh. 90, ‘chemistry change to move to the bent state’), Sherman is silent on a metal configured to expand in response to chemistry hydrolysis. Mazyar teaches that the expandable member 10 comprises a metal having an outer surface and thereby expand the expandable member in response to the hydrolysis sufficient to expand to anchor/centralize (i.e., fig. 1) one or more downhole tools 28 within the wellbore in response to the hydrolysis (abstract discloses that the article 10 reacts with fluid to cause the article to swell/expand with pgh. 9 discloses that the swellable/expandable article can be made of a metal capable of hydrolyzing when contacted with a fluid, also see pgh.15, claim 16).  It would have been obvious to one of ordinary skill in the art at the time the invention was made try the system of Sherman, with hydrolysis, as taught by Mazyar to facilitate expanding of the expandable metal (i.e., Mazyar, pgh. 2).
Sherman further discloses,
Re claim 8, the one or more wellbore centralizing elements 300 are three or more wellbore centralizing elements (i.e., fig. 12).
Re claim 9, the three or more wellbore centralizing elements 300 are substantially equally radially spaced about the downhole tubular (i.e., fig. 12).
Re claim 10, three or more wellbore centralizing elements 300 extend along a length (L) of the downhole tubular (i.e., fig.12).
Re claim 11, central axes of the three or more wellbore centralizing elements 300 are substantially parallel to a central axis of the downhole tubular (i.e., fig. 11).
Mazyar further discloses,
Re claim 25, a combined volume of the metal is sufficient to expand to anchor one or more downhole tools 28 within the wellbore 30 (i.e., fig. 1) in response to the hydrolysis.
Re claim 26, Sherman and Mazyar is silent on the combined volume of the metal is sufficient to expand to anchor at least about 100,000 Newtons of weight within the wellbore. However, it would have been obvious to one of ordinary skill in the at the time the invention was made to have the combined volume of the metal is sufficient to expand to anchor at least about 100,000 Newtons of weight within the wellbore, for predictable performance of the well system, since it has been held that where the general conditions of acclaim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. This also implies to claim 27 since it is directed to range. 
Re claim 27, Mazyar teaches a combined volume of the metal is sufficient to expand to seal an annulus between the downhole conveyance 28 and wellbore 30, thus it is capable of sealing an annulus between the downhole conveyance 28 and wellbore casing, since the wellbore casing is generally tubular. Claims 35 is pertinent to this claim because it is directed to wellbore casing.
Re claim 29, the one or more wellbore centralizing elements 300 extend radially outward from the wellbore tubular (i.e., fig. 12).
Sherman further discloses,
Re claims 14, 15, 32, the downhole tubular 310 (i.e., fig. 3, centralizer 200 is integral thus 310 can be considered part of downhole tubular) further includes one or more openings extending entirely through a wall thickness thereof for accepting a fastener (i.e., pgh. 85, ‘screw’) for fixing the downhole tubular to the downhole conveyance.
Re claim 36, a downhole tool (i.e., pgh. 5, ‘a tube, liner, casing, etc. in a drilling or well operation’) coupled to the downhole conveyance downhole of the expandable metal centralizer.

Mazyar further discloses,
Re claim 38, the metal is configured to expand in response to one of magnesium hydrolysis, aluminum hydrolysis, calcium hydrolysis, and calcium oxide hydrolysis (i.e., pgh. 9).
Re claim 39, Sherman and Mazyar is silent on the hydrolysis forms a structure comprising one of a Brucite, Gibbsite, bayerite, and norstrandite. However, they are known material , thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to try the system of Sherman and Mazyar with one of a Brucite, Gibbsite, bayerite, and norstrandite for predictable performance of the system, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Mazyar further discloses,
Re claim 40, the metal is a magnesium alloy or a magnesium alloy alloyed with at least one of Al, Zn, Mn, Zr, Y, Nd, Gd, Ag, Ca, Sn, and Re (i.e., pgh. 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG-SUK (PHILIP) RO/Primary Examiner, Art Unit 3676